Citation Nr: 0613936	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-25 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 50 percent for liver injury with residual abscess and 
Budd-Chiari syndrome.

2.  Entitlement to service connection for mild restrictive 
ventilatory defect with pleural scarring, to include as 
secondary to the service connected disability of muscle group 
IV, right, residuals of shrapnel fragment wound, right 10th 
rib with wedge resection basilar portion lower lobe, right 
lung, claimed as a lung condition.


REPRESENTATION

Appellant represented by:	Manning J. O'Connor, II, 
Attorney




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in March 2003.  
In correspondence dated in April 2003, he was notified of the 
provisions of the VCAA as they pertain solely to the issue of 
service connection.  He was never provided with any VCAA 
information regarding his claim for an increased rating for 
his service-connected liver injury.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, prior to the 
initial RO decision.  However he was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date for the disabilities on appeal; nor was he 
given proper notice regarding the evidence necessary to 
establish an increased disability rating.  As these questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides the veteran an explanation 
as to the type of evidence that is needed to establish 
entitlement to a higher initial disability rating and an 
effective date.

Following receipt by the Board of the veteran's claims folder 
in September 2004, his attorney submitted to the Board 
additional evidence.  He did not waive consideration of this 
evidence by the RO.  The claims folder and the additional 
evidence must be returned to the RO for their review, 
adjudication and for preparation of a supplemental statement 
of the case.

Accordingly, the case is REMANDED for the following actions:

1.  As to both issues on appeal, the RO 
must review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).  Notification 
should include an explanation as to the 
information or evidence needed to 
establish service connection, a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
which treated the veteran for his liver 
injury with residual abscess and Budd-
Chiari syndrome, since December 2004; and 
mild restrictive ventilatory defect with 
pleural scarring, since July 2004.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be afforded a VA 
examination to be performed by a 
physician familiar with liver diseases.  
All indicated tests and studies, 
including laboratory studies, are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Based on a review of the record, the 
physician is to indicate whether the 
liver injury with Budd-Chiari syndrome 
more closely matches:

a.  Liver disease with a history of two 
or more episodes of ascites, hepatic 
encephalopathy, or hemorrhage from 
varices or portal gastropathy (erosive 
gastritis), but with periods of remission 
between attacks; or,

b.  Liver disease with a history of one 
episode of ascites, hepatic 
encephalopathy, or hemorrhage from 
varices or portal gastropathy (erosive 
gastritis); or, 

c.  Liver disease manifested by definite 
partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe 
colic distension, nausea or vomiting, 
following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation 
with drainage; or, 

d.  Liver disease manifested by near-
constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain); or,

e.  Liver disease manifested by daily 
fatigue, malaise, and anorexia, with 
substantial weight loss (or other 
indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least six weeks 
during the past 12- month period, but not 
occurring constantly.

The physician must provide reasons and 
bases for any opinion rendered.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





